--------------------------------------------------------------------------------

 
Exhibit 10.02

 
AMENDED AND RESTATED CONSULTING AGREEMENT
 
AMENDED AND RESTATED CONSULTING AGREEMENT dated as of August 5, 2008 (the
"Agreement"), by and between Ascendia Brands, Inc., with principal offices at
100 American Metro Boulevard, Suite 108, Hamilton, NJ 08619 ("ABI”), and Carl
Marks Advisory Group LLC, with principal offices at 900 Third Avenue, New York,
NY 10022 ("CMAG", and together with ABI collectively the “Parties”, and each
individually a “Party”).
 
WHEREAS, ABI wishes to retain CMAG to provide certain financial restructuring
and management consulting services (the “Services”), as hereinafter described;
 
WHEREAS, CMAG has agreed to perform the Services subject to the terms and
conditions hereinafter set forth; and
 
WHEREAS, ABI and its U.S. subsidiaries intend, on or about the time that this
Agreement is entered into, to file petitions under Chapter 11 of the U.S.
Bankruptcy Code (the “Bankruptcy Filing”) and the parties hereto acknowledge and
agree that performance of this Agreement shall be subject to the approval of the
U.S. Bankruptcy Court;
 
NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Engagement:  ABI engages CMAG, and CMAG hereby agrees to perform the Services
as provided herein.  Douglas A. Booth, a Partner of CMAG, shall serve as the
project partner on this engagement and shall supervise this engagement with
whatever additional resources from CMAG are reasonably required. Subject to the
foregoing, the Services shall be performed by Mr. Booth and Jack P. Wissman,
both of whom shall be on-site at ABI’s facilities on a full-time or
substantially full-time basis.
 
2. Scope:  CMAG shall provide the Services more fully described in Schedule A
hereto.  In addition, Mr. Booth shall, effective as of the filing of the
Bankruptcy Petition, act as the Chief Restructuring Officer of ABI, with such
duties, responsibilities and authority as the Board of Directors of ABI shall,
from time to time, determine.
 
3. Term:  The Term of this Agreement shall commence as of the date of this
Agreement and shall continue until the engagement is completed unless canceled
with or without cause by either Party on ten (10) business days prior written
notice.  Upon termination, all compensation and expenses owing to CMAG pursuant
to Sections 4 and 5 below shall be immediately due and payable.
 
4. Compensation:  In consideration of the performance of the Services, ABI shall
pay CMAG a fee of $150,000 per month, payable in advance commencing from the
date of this Agreement.  In connection with the execution of this Agreement, and
prior to the Bankruptcy Filing, ABI has paid CMAG a retainer of $137,000 to be
applied against unpaid fees and expenses, if any.  Any unused portion of the
retainer shall be returned to ABI promptly upon termination of the
Agreement.  CMAG shall submit invoices for Services on a monthly basis.  The
parties acknowledge and agree that the payment of all fees and expense arising
hereunder
 
 
1

--------------------------------------------------------------------------------


 
 
shall be subject to the approval of the Bankruptcy Court and shall not, in any
event, exceed the amounts allocated pursuant to the budget approved by the
financial institutions providing ABI’s debtor-in-possession financing facility.
 
5. Expenses:  ABI shall reimburse CMAG for all reasonable expenses incurred by
it in the performance of the Services including, without limitation,
transportation costs, cost of hotels, meals and other out-of-pocket costs and
disbursements.  Expenses shall also include all reasonable legal fees incurred
by CMAG in connection with the performance of the services contemplated by this
Agreement, provided that ABI first consents in writing to the retention of such
counsel for such Services (which consent shall not be unreasonably withheld or
delayed).  ABI shall reimburse Expenses promptly upon receipt of monthly
invoices therefor, accompanied by appropriate supporting documentation, subject
where applicable to the approval of the Bankruptcy Court.  
 
6. Indemnification:  ABI shall indemnify CMAG and hold it harmless for all acts
or omissions, and all decisions made, by CMAG (other than as a result of CMAG's
gross negligence or willful misconduct) while performing services for ABI and
agrees to pay directly, upon presentation thereof, all statements or invoices
for all fees and expenses, including reasonable attorneys' fees incurred by CMAG
in connection with the defense of any such claims based on CMAG's alleged acts,
omissions or decisions (other than made or taken through gross negligence or
willful misconduct), including any suit or proceeding relating thereto and any
appeal therefrom and the costs of any settlement thereof ("Claim"), provided
that with respect to costs incurred in any appeal of a judgment, ABI first
consents to appealing such judgment (which consent shall not be unreasonably
withheld or delayed) not withstanding anything to the contrary in Section
5.  CMAG shall have the sole right to select counsel of its choosing and control
the defense of any such Claim, but ABI shall have the right to accept or reject
the settlement of any Claim for which indemnification is sought by CMAG
hereunder (which acceptance or rejection shall not be unreasonably withheld or
delayed).  For purposes of this Section "CMAG" includes its members, officers,
directors, employees and/or agents, and CMAG's affiliates and each of their
respective shareholders, members, officers, directors, employees and/or
agents.  The provisions of this Section 6 shall survive the term of this
Agreement.
 
7. Proprietary Work Product and Confidential Company Information:  ABI
acknowledges and agrees that any work product produced by CMAG is for the sole
use of ABI and is not intended for distribution to, or to be relied upon by, any
third parties.  
 
In addition, CMAG acknowledges and agrees that the persons performing Services
hereunder may acquire knowledge and information of a secret and confidential
nature.  CMAG further acknowledges and agrees that this information constitutes
valuable property of ABI generally not being disseminated or made known to
persons or organizations outside ABI, or if made known, being done so only under
specific and restrictive conditions such as to ensure that it does not become
readily available to the public, and also that confidential information of
others may be received by ABI with restrictions on its use and
disclosure.  Accordingly, CMAG agrees that:
 
 
2

--------------------------------------------------------------------------------


 
 
    (i)
CMAG and any person performing any Services hereunder shall not, during the term
of this Agreement or at any time thereafter, disclose to anyone outside ABI or
use in other than ABI’s business any secret or confidential information of ABI
or its subsidiaries or affiliates, except as authorized by ABI.  ABI information
that is not readily available to the public shall be considered secret and
confidential for the purpose of this Agreement and shall include, but not be
limited to, information relating to ABI, its subsidiaries and affiliates,
customers, processes, products, apparatus, data, compounds, business studies,
business and contracting plans, business procedures and finances;

 
    (ii)
CMAG and any person performing Services hereunder shall not, during the term of
this Agreement or at any time thereafter, disclose to any other person or use
secret or confidential information of others, which, to the knowledge of CMAG,
has been disclosed to ABI with restriction on the use or disclosure thereof, in
violation of those restrictions;

 
    (iii)
CMAG and any person performing Services hereunder shall not, during the term of
this Agreement or at any time thereafter, disclose to ABI or induce ABI to use,
without prior permission of the owner, any secret or confidential information or
material of others of which CMAG is or may become possessed; and

 
    (iv)
Notwithstanding the foregoing, CMAG and any person performing Services hereunder
shall not be liable for the disclosure of information that may otherwise be
deemed confidential hereunder:

 
 
(a)  if the information is in, or becomes part of, the public domain, other than
by CMAG's disclosure of the information; or

 
 
(b)  if the information is furnished to a third party by ABI without restriction
on the third party's right to disseminate the information; or

 
 
(c)  if the information is already of record in CMAG's files at the time of
disclosure, or is disclosed to CMAG by a third party as a matter of right; or

 
 
(d)  if the information is disclosed with ABI’s written approval; or

 
 
(e)  if the information is compelled to be revealed via subpoena, civil
investigative demand or other judicial or administrative process.

 
The provisions of this Section 7 shall survive the term of this Agreement.
 
8.    Client Cooperation; Reliance on Client's Information:  ABI acknowledges
and agrees that the ability of CMAG to perform the Services requires the
reasonable cooperation and assistance of ABI and its personnel.  Accordingly,
ABI covenants and agrees to furnish to CMAG all information, documents and other
materials reasonably requested by CMAG and to make available to CMAG for
meetings, conference calls and otherwise, at mutually convenient times, all
personnel designated by CMAG to enable CMAG to receive on a timely basis, in
 
 
3

--------------------------------------------------------------------------------


 
 
writing and verbally, all information requested by CMAG related to its
engagement under this Agreement.  ABI acknowledges and agrees that CMAG, in
performance the Services, will be relying on the truth, completeness and
accuracy of the written documentation delivered and the verbal communications
made by ABI and its representatives to CMAG and its representatives in
connection with all matters relating to CMAG's engagement under this Agreement.
 
9.      Conflicts of Interest:  Nothing contained in this Agreement or
otherwise, shall diminish or impair the right of CMAG to accept engagements,
directly or indirectly, from ABI’s lenders or other professionals provided such
engagements do not involve the relationship of the lenders or other
professionals to ABI.
 
10.        Limitation on CMAG Liability:  To the extent permitted by applicable
law, if CMAG fails to perform its obligations under or is otherwise in breach of
or default under this Agreement, the maximum liability of CMAG in respect
thereof shall be limited to an amount equal to the aggregate of all fees and
expenses paid to CMAG pursuant to this Agreement.
 
11.    Notices:  All notices, requests, demands and other communications
provided for by this Agreement shall be in writing addressed to the parties at
the address for such party first set forth above, and shall be transmitted by
either facsimile (fax), personal or overnight courier delivery or by certified
mail.  All notices, etc. shall be deemed given when received by the party to
whom it is addressed.
 
12.    Successors and Assigns:  This Agreement shall inure to the benefit of,
and be binding upon, each of ABI and CMAG and their respective successors and
assigns.  Neither party may assign its rights or delegate its obligations under
this Agreement without the written consent of the other party, which consent
shall not be unreasonably withheld or delayed.
 
13.    Applicable Law:  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York as if the contract were
performed wholly within the state.
 
14.    Amendments:  No amendment, modification, termination or waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall be effective unless in writing signed by the parties hereto, and, in any
event, shall be effective only in the specific instance and for the specific
purpose for which given.
 
15.    No Waiver; Cumulative Remedies:  No failure or delay on the part of
either party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude the exercise of any other right, power or remedy.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
16.    Headings:  Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.
 
17.    Counterparts:  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
 
4

--------------------------------------------------------------------------------


 
 
18.    Waiver of Jury Trial:  Each of the parties to this Agreement hereby
waives its right to a jury trial with respect to any claim, action, suit or
proceeding made or brought by one of the parties against the others in
connection with or arising under this Agreement.
 
19.    Publication:  CMAG may, at its expense, place an announcement in such
newspapers, periodicals, electronic publications and other print as CMAG may
choose stating that CMAG has acted as a consultant for the Company in connection
therewith.
 
20.    Independent Contractor Relationship:  CMAG shall serve as an independent
contractor to ABI pursuant to the terms and conditions of this Agreement.  This
Agreement does not create and shall not be construed to create a relationship of
principal and agent, joint venturer, co-partners, employer and employee, master
and servant or any similar relationship between CMAG and ABI, and the parties
hereto expressly deny the existence of any such relationship.
 
21.    Search Fees:  Should CMAG introduce any individual to ABI, and ABI
subsequently hires that individual, ABI will pay CMAG an additional fee equal to
25% of the total first year's compensation package of that individual.  If ABI
subsequently hires any CMAG personnel, members, officers, directors, employees
and/or agents, ABI will pay CMAG an additional fee equal to 100% of that
individual’s total prior year’s compensation package.
 
22.    Prior Agreement:  Phase II of the Prior Agreement (as defined therein)
shall be deemed to terminate effective as of February 13, 2008 and the Prior
Agreement is hereby amended as follows:
 
a.  
By deleting the second and third sentences of Section 3;

 
b.  
By deleting the words “or within the Residual Period” in the first sentence of
Section 4.C; and

 
c.  
By replacing the text of Section 9 with the words “Intentionally Omitted”.

 
[remainder of page intentionally left blank]
 
 

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 


 
ASCENDIA BRANDS, INC.
 
By: /s/ Andrew Sheldrick                   
Andrew Sheldrick
General Counsel
 
CARL MARKS ADVISORY GROUP LLC
 
By:  /s/ Douglas A. Booth                  
Douglas A. Booth
Partner
 
 
 
 
 
6
 
 
 
 

 
 